Birdsong, Presiding Judge.
This is an appeal from an order of the Houston County Juvenile Court granting temporary custody of W. S. G. to the Houston County Department of Family and Children Services (DFCS). The Houston DFCS filed a petition alleging that W. S. G. was without proper parental care and subsistence necessary for his physical, mental and emotional health, and thus was a deprived child and such deprivation was likely to continue. Although deprivation is both grounds for termination of parental rights under OCGA § 15-11-51 and loss of temporary custody of the minor child under OCGA § 15-11-34, the DFCS requested only temporary custody, and the juvenile court granted only temporary custody of W. S. G. to the DFCS. Though the parties have treated this as a termination, this is not a termination or severance of parental rights case, but only involves child custody. In re R. R. M. R., 169 Ga. App. 373 (1) (312 SE2d 832); Rodgers v. Dept. of Human Resources, 157 Ga. App. 235 (1) (276 SE2d 902); Painter v. Barkley, 157 Ga. App. 69, 70 (276 SE2d 850).
Accordingly, as this is appellate review of an issue involving child custody, review must be requested under the procedures set forth in OCGA § 5-6-35. There being no compliance with that section, this *884appeal must be dismissed. In the Interest of J. E. P. III, 168 Ga. App. 30 (308 SE2d 712), aff'd. 252 Ga. 520 (315 SE2d 416).
Decided September 10, 1985.
Terri S. Patterson, for appellant.
Spencer Lawton, Jr., District Attorney, George F. Nunn, for appellee.

Appeal dismissed.


Carley and Sognier, JJ., concur.